DETAILED ACTION
This office action is in response to the application filed on 06/15/2020. Claims 1-9 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant's claim for foreign application number: DE 10 2017 222 969.1.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/15/2020 and 08/31/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-9 recites the limitation "Method for the improved near" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Stenneth (US 2018/0072313) in view of Yeruhami (US 2020/0249354).

	Regarding claim 1, Stenneth discloses the following claim limitations: Method for the improved near and remote detection of a LIDAR receiving unit, wherein the receiving unit has a plurality of sensor elements, wherein the sensor elements can be activated and deactivated, directly or indirectly (Stenneth paragraph 34 discloses the system 100 activates the vehicle's advanced sensors for detecting humans or animals (e.g., Lidar, infrared, radar, etc.) to increase a likelihood of detecting and avoiding the human or animal in response to the detected human accessory. In one embodiment, the system 100 deactivates the activated sensor when the human accessory is passed or the vehicle exits an area known to have detected human accessories).
	Stenneth does not explicitly the following claim limitations: wherein at a first point in time within a measurement cycle at least a subset of the sensor elements is activated, wherein at a second point in time within the measurement cycle, which occurs after the first point in time, one or more sensor elements are activated and/or one or more sensor elements are deactivated.
	However, in the same field of endeavor Yeruhami discloses more explicitly the following: wherein at a first point in time within a measurement cycle at least a subset of the sensor elements is activated, wherein at a second point in time within the measurement cycle, which occurs after the first point in time, one or more sensor elements are activated and/or one or more sensor elements are deactivated (Yeruhami, figs. 7A-7B and paragraph 212 discloses the sensor's response (activate/deactivate) to extraneous detected light continued for 500 nanoseconds, detection of objects up to about 75 meters from the LIDAR system may be affected by the sensor response… objects closer in to the LIDAR system (e.g., a distance roughly corresponding to a 250 nanosecond time of flight or less of an emitted LIDAR light pulse), may be partially or completely masked by the sensor response to extraneous detected light due to potentially larger amplitude responses of the sensor within the 250 nanosecond time range… a particular sensor may exhibit a response (e.g., ringing) for a longer or shorter amount of time in response to extraneous detected light or may exhibit lower or higher amplitude responses to incident extraneous detected light).
	It would have been obvious to one the ordinary skill in the art at the time of invention to modify the teachings of Stenneth with Yeruhami to create sensor elements with activating the sensor elements for a period of time.
	The reasoning being is for improving performance of LIDAR systems while complying with eye safety regulations (Yeruhami, paragraph 5).

	Regarding claim 2, Stenneth and Yeruhami discloses method according to claim 1, wherein the time interval between the first point in time and the second point in time is between 50 to 500 nanoseconds long, in particular 200 nanoseconds (Yeruhami, figs. 7A-7B and paragraph 212 discloses the sensor's response (activate/deactivate) to extraneous detected light continued for 500 nanoseconds, detection of objects up to about 75 meters from the LIDAR system may be affected by the sensor response… objects closer in to the LIDAR system (e.g., a distance roughly corresponding to a 250 nanosecond time of flight or less of an emitted LIDAR light pulse), may be partially or completely masked by the sensor response to extraneous detected light due to potentially larger amplitude responses of the sensor within the 250 nanosecond time range… a particular sensor may exhibit a response (e.g., ringing) for a longer or shorter amount of time in response to extraneous detected light or may exhibit lower or higher amplitude responses to incident extraneous detected light).

	Regarding claim 3, Stenneth and Yeruhami discloses method according to claim 1, wherein a potentially incident laser light undergoes a displacement at the receiving unit (16) over the duration of the measurement cycle, wherein the sensor elements (22) form an active region and are activated and/or deactivated in such a manner that the active region follows this displacement (Yeruhami, paragraph 431 discloses the centers of each of these FOV pixels will be separated from the centers of adjacent FOV pixels by an angular displacement determined by the angular change of the LIDAR deflector between sequential instantaneous positions. Thus, where no binning is performed, the LIDAR point cloud associated with the example in FIG. 20A will include three points, equally spaced angularly, each representative of a distance to a detected object or portion of an object in the three FOV pixels).

	
	Regarding claim 7, Stenneth and Yeruhami discloses LIDAR measuring system, which uses a method for the improved near and remote detection of a LIDAR receiving unit, wherein the receiving unit has a plurality of sensor elements, wherein the sensor elements can be activated and deactivated, directly or indirectly (Stenneth paragraph 34 discloses the system 100 activates the vehicle's advanced sensors for detecting humans or animals (e.g., Lidar, infrared, radar, etc.) to increase a likelihood of detecting and avoiding the human or animal in response to the detected human accessory. In one embodiment, the system 100 deactivates the activated sensor when the human accessory is passed or the vehicle exits an area known to have detected human accessories),
wherein at a first point in time within a measurement cycle at least a subset of the sensor elements is activated, wherein at a second point in time within the measurement cycle, which occurs after the first point in time, one or more sensor elements are activated and/or one or more sensor elements are deactivated (Yeruhami, figs. 7A-7B and paragraph 212 discloses the sensor's response (activate/deactivate) to extraneous detected light continued for 500 nanoseconds, detection of objects up to about 75 meters from the LIDAR system may be affected by the sensor response… objects closer in to the LIDAR system (e.g., a distance roughly corresponding to a 250 nanosecond time of flight or less of an emitted LIDAR light pulse), may be partially or completely masked by the sensor response to extraneous detected light due to potentially larger amplitude responses of the sensor within the 250 nanosecond time range… a particular sensor may exhibit a response (e.g., ringing) for a longer or shorter amount of time in response to extraneous detected light or may exhibit lower or higher amplitude responses to incident extraneous detected light).

	Regarding claim 8, Stenneth and Yeruhami discloses LIDAR measuring system, comprising a LIDAR transmitting unit having emitter elements and a LIDAR receiving unit having sensor elements, and a control element for controlling the temporally correct activation and deactivation of sensor elements or readout cells during a measurement operation (Stenneth paragraph 34 discloses the system 100 activates the vehicle's advanced sensors for detecting humans or animals (e.g., Lidar, infrared, radar, etc.) to increase a likelihood of detecting and avoiding the human or animal in response to the detected human accessory. In one embodiment, the system 100 deactivates the activated sensor when the human accessory is passed or the vehicle exits an area known to have detected human accessories; in addition (Yeruhami, figs. 7A-7B and paragraph 212 discloses the sensor's response (activate/deactivate) to extraneous detected light continued for 500 nanoseconds, detection of objects up to about 75 meters from the LIDAR system may be affected by the sensor response… objects closer in to the LIDAR system (e.g., a distance roughly corresponding to a 250 nanosecond time of flight or less of an emitted LIDAR light pulse), may be partially or completely masked by the sensor response to extraneous detected light due to potentially larger amplitude responses of the sensor within the 250 nanosecond time range… a particular sensor may exhibit a response (e.g., ringing) for a longer or shorter amount of time in response to extraneous detected light or may exhibit lower or higher amplitude responses to incident extraneous detected light).


Allowable Subject Matter
Claims 4-6 and 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481